Filed 12/15/15 Quintana v. Superior Court CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



RAMON ALEXIS QUINTANA,

         Petitioner,                                                     E064811

v.                                                                       (Super.Ct.No. INF1401714)

THE SUPERIOR COURT OF                                                    OPINION
RIVERSIDE COUNTY,

         Respondent;

THE PEOPLE,

         Real Party in Interest.




         ORIGINAL PROCEEDINGS; petition for writ of mandate. Ronald L. Johnson,

Judge. (Retired Judge of the Riverside Super. Ct. assigned by the Chief Justice pursuant

to art. VI, § 6 of the Cal. Const.) Petition is granted.

         Steven L. Harmon Public Defender, Laura B. Arnold, Deputy Public Defender, for

Petitioner.

         No appearance for Respondent.


                                                             1
       Michael. A. Hestrin, District Attorney, and Alan D. Tate, Senior Deputy District

Attorney, for Real Party in Interest.

       In this matter we have reviewed the petition and invited real party in interest to

respond. Real party in interest concedes that petitioner is entitled to the relief granted,

and we therefore grant the petition.

       Although Penal Code section 1372 does not expressly provide that a defendant

who challenges a certification that he or she has regained or attained competence to stand

trial is entitled to a hearing, case law recognizes that there is such a right. (People v.

Murrell (1987) 196 Cal. App. 3d 822, 826 (Murrell); see People v. Rells (2000) 22 Cal. 4th
860 (Rells).)1

                                        DISPOSITION

       Accordingly, the petition for writ of mandate is granted. Let a peremptory writ of

mandate issue, directing the Superior Court of Riverside County to vacate its order

reinstating criminal proceedings, and to set a hearing to determine whether petitioner is

competent to stand trial.




       1  We note that a case cited by the People as supporting acquiescence in the
petition has been depublished. (Calloway v. Superior Court (Aug. 5, 2015) A142854,
opn. ordered nonpubl. Nov. 10, 2015.) However, we believe Murrell and Rells require
the same conclusion.


                                               2
       Petitioner is directed to prepare and have the peremptory writ of mandate issued,

copies served, and the original filed with the clerk of this court, together with proof of

service on all parties. In light of the People’s concession, this order shall be final

forthwith.

       The previously ordered stay is lifted.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                 HOLLENHORST
                                                                                             J.
We concur:



RAMIREZ
                        P. J.



MILLER
                           J.




                                                3